Case: 20-50072        Document: 00515518768             Page: 1      Date Filed: 08/06/2020




             United States Court of Appeals
                  for the Fifth Circuit
                                                                              United States Court of Appeals
                                                                                       Fifth Circuit

                                                                                     FILED
                                                                                August 6, 2020
                                    No. 20-50072                                Lyle W. Cayce
                                  Summary Calendar                                   Clerk



 Mark Joseph Watson, ens legis,

                                                                  Plaintiff—Appellant,

                                          versus

 Bell County, Texas,

                                                                 Defendant—Appellee.


                  Appeal from the United States District Court
                       for the Western District of Texas
                            USDC No. 6:19-CV-626


 Before Clement, Higginson, and Engelhardt, Circuit Judges.
 Per Curiam:*
         Mark Joseph Watson filed a complaint against Bell County Texas that
 contained allegations involving a maritime lien, admiralty jurisdiction, the
 Uniform Commercial Code, infringement on his copyrighted corporate
 fiction, the Carmack Amendment, attempted service of non-judicial



         *
          Pursuant to 5TH CIR. R. 47.5, the court has determined that this opinion should
 not be published and is not precedent except under the limited circumstances set forth in
 5TH CIR. R. 47.5.4.
Case: 20-50072      Document: 00515518768           Page: 2     Date Filed: 08/06/2020




                                   No. 20-50072


 foreclosure documents, and a bill of lading valuing those foreclosure
 documents at $1,251,415.19, the amount he demanded from the County. The
 district court concluded that Watson had “filed suit in federal court because
 [Bell County] did not allow him to foreclose on a traffic ticket and then kept
 the submitted paperwork” and granted the County’s motion to dismiss.
 Watson now appeals and moves for summary reversal.
        Upon review of the briefs and the record, we conclude that Watson’s
 arguments are frivolous and entirely without merit, and we therefore deny
 his motion for summary reversal and dismiss the appeal. See 5TH CIR.
 R. 32.2; Crain v. Comm’r, 737 F.2d 1417, 1417-18 (5th Cir. 1984). Watson is
 warned that any future frivolous, repetitive, or otherwise abusive filings may
 result in the imposition of sanctions, including dismissal, monetary
 sanctions, and limits on his ability to file pleadings in this court and any court
 subject to this court’s jurisdiction. Watson is further warned that he should
 review any pending appeals and actions and move to dismiss any that are
 frivolous.
        DISMISSED          AS     FRIVOLOUS;           MOTION         DENIED;
 SANCTION WARNING ISSUED.




                                         2